Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 In the Matter of the Marriage of Eva Lou               Appeal from the 76th District Court of Titus
 Holland Joyner and Thomas Stephens                     County, Texas (Tr. Ct. No. 40,027).
 Joyner                                                 Memorandum Opinion delivered by Justice
                                                        Burgess, Chief Justice Morriss and Justice
 No. 06-18-00066-CV                                     Moseley participating.




       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We further order that the appellant pay all costs of this appeal.




                                                       RENDERED DECEMBER 14, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk